


Exhibit 10.1
ILLINOIS TOOL WORKS INC.
AMENDED AND RESTATED DIRECTORS' DEFERRED FEE PLAN
(Approved by the Board of Directors May 2, 2014)
This Amended and Restated Directors’ Deferred Fee Plan (the “Plan”) is an
amendment and restatement of the Illinois Tool Works Inc. Directors’ Deferred
Fee Plan established effective May 5, 2006 and amended as of February 8, 2008.
The Company intends for the Plan to comply with Code §409A and to operate the
Plan in good faith compliance with Code §409A during the 2006/2007 transition
period and any extension thereof.


Article 1 - DEFINITIONS
Section 1.1    “Accounts” mean the aggregate balance of a Director’s Share
Account and Cash Account.
Section 1.2    "Beneficiary" means the person or persons designated by a
Director pursuant to Section 3.3.
Section 1.3    "Board" means the Board of Directors of the Company.
Section 1.4    "Cash Account" means the account maintained on the Company’s
books to which a Director’s Fee Deferrals are credited in the form of cash.
Section 1.5    “Code” means the Internal Revenue Code of 1986, as amended.
Section 1.6    “Common Stock” means the common stock, without par value, of the
Company.
Section 1.7    "Company" means Illinois Tool Works Inc., a Delaware corporation,
and any successor thereto.
Section 1.8    "Corporate Change" shall mean either a "Change in Ownership,"
"Change in Effective Control" or a "Change of Ownership of a Substantial Portion
of Assets," as defined in Code §409A and summarized herein. A "Change in
Ownership" occurs on the date that any one person, or more than one person
acting as a group (as defined in Code § 409A), acquires ownership of stock of
the Company that, together with stock held by such person or group, constitutes
more than 50% of the total fair market value or total voting power of the stock
of the Company. A "Change in Effective Control" occurs on the date that either
(i) any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company; or
(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election. A "Change
of Ownership of a Substantial Portion of Assets" occurs on the date that any




--------------------------------------------------------------------------------




one person, or more than one person acting as a group, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
all of the assets of the Company immediately prior to such acquisition or
acquisitions.
Section 1.9    "Deferral" means (i) the amounts deducted from a Director’s Fees
pursuant to his/her Deferral Election, or (ii) the number of shares of Common
Stock deducted from a Director’s Stock Award granted under the Long-Term
Incentive Plan pursuant to his/her Deferral Election.
Section 1.10    "Deferral Election" means a Director’s election to defer receipt
of (i) all or a certain portion of his/her Fees, and/or (ii) all or a certain
portion of his/her Stock Award granted under the Long-Term Incentive Plan.
Section 1.11    “Director” means any member of the Board who is not an employee
of the Company.
Section 1.12    "Disability" means that the Director's Separation from Service
because he/she (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under a
Company-sponsored plan.
Section 1.13    “Fair Market Value” means the closing market price of Common
Stock on the relevant date, as reported in the New York Stock Exchange section
(or any successor thereto) of The Wall Street Journal, or, if no sales of Common
Stock were reported for that date, on the most recent preceding date on which
Common Stock was traded.
Section 1.14    “Fees” means the annual retainer, chair and meeting fees paid by
the Company to a Director.
Section 1.15     “Long-Term Incentive Plan” means the Illinois Tool Works Inc.
2011 Long-Term Incentive Plan.
Section 1.16    "Separation from Service" means a Director’s resignation,
retirement or cessation of services with the Company for any other reason which
constitutes a “separation from service” within the meaning of Code §409A and the
regulations thereunder.
Section 1.17    “Share Account” means the account maintained on the Company’s
books to which a Director’s non-cash Deferrals are credited in the form of Share
Units. The Share Account maintained for a Director shall contain separate
subaccounts for the Director’s Deferrals of Fees, if any, and for the Director’s
Deferrals of Stock Awards, if any.




--------------------------------------------------------------------------------




Section 1.18    “Share Unit” means a unit, the value of which is equivalent to
the Fair Market Value of a share of Common Stock.
Section 1.19    “Stock Award” means a grant of a Stock Award pursuant to the
Long-Term Incentive Plan by the Company to a Director.


Article II - DEFERRAL ELECTIONS
Section 2.1    Deferral Elections Generally. Each Director shall be eligible to
participate in the Plan. In order to participate, a Director must submit a
Deferral Election (using a form approved by the Company) to the Company’s
Secretary prior to the first day of the calendar year in which the Director's
Fees or Stock Award would otherwise be received. The Director’s Deferral
Election shall be effective and irrevocable with respect to the Fees and/or
Stock Award specified therein that would otherwise be received by such Director
for the calendar year following the calendar year in which such Deferral
Election is made. The Deferral Election may also be made effective (by so
specifying in the Deferral Election) with respect to subsequent calendar years;
provided, however, that the Deferral Election with respect to any calendar year
may be changed or revoked by filing a new Deferral Election prior to the
beginning of such year. With respect to the calendar year in which a Director
first becomes eligible to participate, a Deferral Election may be made within 30
days after the date the Director first becomes eligible with respect to Fees
payable or Stock Awards granted subsequent to the Deferral Election.
Section 2.2    Deferral to Cash Account or Share Account.
(a)    Each Director shall specify in his/her Deferral Election whether Fee
Deferrals are to be credited to a Cash Account and/or Share Account established
by the Company on its books in his/her name. Fee Deferrals shall be credited to
the Director's Cash Account and/or Share Account as of the date the deferred
Fees would have otherwise been paid to the Director.
(b)    Each Director shall also specify in his/her Deferral Election whether the
Director wishes to defer all or any portion of his/her Stock Awards. Deferrals
of Stock Awards shall be credited to the Director’s Share Account as of the date
that the deferred Stock Award would otherwise have been made to the Director.
(c)    Any Deferrals that a Director elects to be credited to his/her Share
Account pursuant to (a) or (b) above shall be in the form of Share Units, the
number of which shall be determined by dividing the dollar amount of the Fees or
the value of the Stock Award subject to the election by the Fair Market Value on
the date the Fees or Stock Award would have otherwise been paid or issued to the
Director.
Section 2.3    Adjustments to Accounts. Through December 31, 2014, a Director's
or Beneficiary's Cash Account shall be credited with interest quarterly at the
rate equivalent to the rate on the most recently issued 90 day Treasury Bills at
the beginning of each calendar quarter. Commencing January 1, 2015, each such
Account shall be credited with interest quarterly at the rate equivalent to 100%
of the applicable federal long-term rate, with quarterly compounding (as
prescribed under Section 1274(d) of the Code), for the first month of each
calendar quarter. A Director's or Beneficiary's Share Account shall receive
additional credits for cash dividends and




--------------------------------------------------------------------------------




shall be adjusted for stock dividends, splits, combinations or other changes in
the Common Stock. Cash dividends shall be converted into additional Share Units
determined by dividing (i) the cash dividend amount that the Director would have
received had he/she owned an equivalent number of shares of Common Stock, by
(ii) the Fair Market Value on the date on which the dividend is paid to the
Company’s stockholders.
Article III - PAYMENT OF ACCOUNTS
Section 3.1    Payment. Upon a Director's Separation from Service for any reason
other than death, payment to the Director of his/her Accounts shall be made or
commenced within 60 days following Separation from Service.
Section 3.2    Payment Election.
(a)
Initial Election. A Director’s Cash Account shall be paid in a lump-sum within
60 days after his/her Separation from Service; provided that the Director may
elect (using a form approved by the Company) at the time of his/her initial
Deferral Election to have his/her Cash Account paid in monthly installments over
two to 20 years.

(b)
Change to Prior Election. A Director may elect (using a form approved by the
Company) to change a form of payment previously elected with respect to his or
her Cash Account (or if the Director had made no election, then to elect a form
other than the lump-sum), provided (i) such new election does not take effect
until at least 12 months after the date the election is made, and (ii) if
commencement of payment is not related to the Director's Disability or death,
the first payment with respect to which such new election is effective is
deferred for a period of five years from the date such payment would otherwise
have commenced.

(c)
Payment of Share Accounts. Subject to Section 4.2, a Director’s Share Account,
if any, shall be paid in a single lump-sum within 60 days following the
Director’s Separation from Service in the form of shares of Common Stock, which
shall be issued to the Director or his/her Beneficiary pursuant to the Long-Term
Incentive Plan. The number of shares of Common Stock to be issued to the
Director or his/her Beneficiary shall be equal to the number of Share Units
credited to the Director’s Share Account at such time, with any fractional Share
Unit paid in cash based on current Fair Market Value.

Section 3.3    Payment to Beneficiary. If a Director dies prior to the
commencement or completion of payments of his/her Cash Account, then such
Account shall be paid (or continue to be paid if payments had previously
commenced) within 60 days of the date of death to his/her Beneficiary (i)
pursuant to the applicable payment election made by the Director or (ii) in a
lump-sum if an effective payment election does not exist. If a Director dies
prior to payment of his/her Share Account, if any, then such Account shall be
paid within 60 days of the date of death to his/her Beneficiary pursuant to
Section 3.2(c).
Each current or former Director who has a Cash Account or Share Account may
designate (using a form approved by the Company) a Beneficiary or Beneficiaries
to whom his/her Accounts shall be paid in the event of death. Each designation
will revoke all prior designations by the Director




--------------------------------------------------------------------------------




and will be effective only when filed during his/her lifetime by the Director
with the Company’s Secretary. If the Director shall have failed to name a
Beneficiary, or if the named Beneficiary dies before receiving payment of the
entire balance in such Director's Accounts, the Committee may in its discretion
make payment directly to the spouse or any one or more or all of the next of kin
of the Director or to the legal representative of his/her estate.


Section 3.4    Small Benefits. Notwithstanding anything in this Article III to
the contrary, if the aggregate value of a Director's Accounts is $10,000 or less
on the Director's Separation from Service or death, such value shall be paid in
a lump-sum to the Director or his/her Beneficiary in full settlement of his/her
rights under this Plan.
Section 3.5    Domestic Relations Order. If a court order is issued to the
Company that is intended to divide a Director's Accounts between the Director
and his/her spouse, such order shall be applied by the Company if it clearly
specifies the manner for determining a former spouse's share of the Director's
Accounts, and it does not provide for payments to the former spouse prior to the
time the Director or his/her Beneficiary is eligible for payments. Payments
pursuant to such an order shall be made only to the extent that payment of the
Director's Accounts has commenced and shall reduce the Director's Accounts.
Article IV - AMENDMENT AND TERMINATION
Section 4.1    Amendment and Termination. The Board may amend or terminate the
Plan at any time. No such amendment or termination may decrease the balance of a
Director's or Beneficiary's Accounts. In the event of Plan termination, each
Director's or Beneficiary's Accounts shall be paid to him/her as required by
Article III hereof, or the Accounts may be paid in a lump-sum provided (i) the
Company terminates all non-qualified deferred compensation arrangements of the
same type at the same time that this Plan is terminated; (ii) the Company makes
no payments to Directors and Beneficiaries for 12 months but makes all payments
within 24 months; and (iii) the Company adopts no new non‑qualified deferred
compensation arrangement of the same type for five years.
Section 4.2    Corporate Change. Upon a Corporate Change, the Board may
terminate the Plan, and in such event each current or former Director and each
Beneficiary shall immediately receive a lump-sum payment of his/her Accounts.
The Share Units in a Director’s Share Account shall be paid in cash, the amount
to be determined by multiplying the number of Share Units credited to his/her
Share Account on the date of the Corporate Change by the Fair Market Value on
such date.
Article V - MISCELLANEOUS
Section 5.1    Administration. The Company, which shall administer the Plan,
shall have the power and duty to maintain records concerning the Plan; to
construe and interpret the Plan; and to authorize and direct all Plan payments.
Any payment made in accordance with Plan provisions shall be in complete
discharge of the Company's obligation to make such payment.




--------------------------------------------------------------------------------




Section 5.2    Service on the Board. Nothing in the Plan shall be construed as
conferring a right on any person to be nominated for reelection to the Board or
to be reelected to the Board.
Section 5.3    No Right to Company Assets. Neither the Director nor any other
person shall acquire by reason of the Plan any right in or title to any assets,
funds or property of the Company. Any payments hereunder shall be paid from the
general assets of the Company. The Director shall have only a contractual right
to the amounts, if any, payable hereunder unsecured by any asset of the Company.
Section 5.4    Non-Assignability. Except as provided in Section 3.5, neither the
Director nor any other person shall have any voluntary or involuntary right to
commute, sell, assign, pledge, anticipate, mortgage or otherwise encumber,
transfer, hypothecate or convey in advance of actual receipt the amounts, if
any, payable hereunder, or any part thereof, which are expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall be,
prior to actual payment, subject to the payment of any debts, judgments, alimony
or separate maintenance owed by the Director or any other person, or be
transferable by operation of law in the event of the Director's or any other
person's bankruptcy or insolvency.
Section 5.5    Incapacity of Recipient. If a current or former Director or a
Beneficiary is deemed by the Company to be incapable of personally receiving any
payments under the Plan, then, unless and until claim therefor shall have been
made by a duly appointed guardian or other legal representative of such person,
the Company may provide for such payment or any part thereof to be made to any
other person or institution providing for the care and maintenance of such
person. Any such payment shall be for the account of such Director or
Beneficiary and shall be a complete discharge of any liability of the Company
and the Plan therefor.
Section 5.6    Governing Laws. The Plan shall be construed and administered
according to the laws of the State of Illinois.




